Exhibit EXECUTION COPY AGREEMENT FOR PURCHASE AND SALE OF OF MEMBERSHIP INTEREST by and between GAS TRANSMISSION NORTHWEST CORPORATION and TC PIPELINES INTERMEDIATE LIMITED PARTNERSHIP May 19, 2009 TABLE OF CONTENTS Page ARTICLE I SALE AND PURCHASE 1 Section 1.01 Agreement to Sell and to Purchase Seller LLC Interest 1 Section 1.02 Purchase Price 1 Section 1.03 Purchase Price Adjustment. 2 Section 1.04 Purchase Price Allocation for Tax Purposes 2 Section 1.05 Time and Place of the Closing 3 Section 1.06 Closing Statement; Closing Payment 3 Section 1.07 Deliveries by Seller 3 Section 1.08 Deliveries by Buyer 4 ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER 4 Section 2.01 Organization and Qualification of Seller 4 Section 2.02 Authorization; Validity and Effect of Transaction Agreements 4 Section 2.03 No Conflict; Required Filings and Consents Applicable to Seller 5 Section 2.04 Ownership and Delivery of the Seller LLC Interest 5 Section 2.05 No Brokers 6 Section 2.06 Legal Proceedings Relating to Seller 6 Section 2.07 Absence of Certain Changes 6 Section 2.08 Organization and Qualification of NBLLC 6 Section 2.09 No Subsidiaries 6 Section 2.10 Financial Statements 6 Section 2.11 Litigation; Observance of Orders 7 Section 2.12 Tax Matters 7 Section 2.13 Title to Real and Personal Property 8 Section 2.14 Permits; Intellectual Property 8 Section 2.15 Condition of Assets 9 Section 2.16 Employee Matters 9 Section 2.17 No Violation or Default 9 Section 2.18 Material NBLLC Agreements 9 Section 2.19 Insurance 10 i TABLE OF CONTENTS (continued) Page Section 2.20 Compliance With Environmental Laws 10 Section 2.21 No Conflict; Required Filings and Consents Applicable to NBLLC 10 Section 2.22 Intercompany Matters 11 ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER 11 Section 3.01 Organization and Qualification of Buyer 11 Section 3.02 Authorization; Validity and Effect of Transaction Agreements 11 Section 3.03 No Conflict; Required Filings and Consents Applicable to Buyer 11 Section 3.04 No Brokers 12 Section 3.05 Legal Proceedings Relating to Buyer 12 Section 3.06 Acquisition for Investment 12 Section 3.07 No Other Representations; Waiver of Implied Warranties 12 ARTICLE IV COVENANTS OF THE PARTIES 13 Section 4.01 Expenses 13 Section 4.02 Cash 13 Section 4.03 Access to Information by Buyer 13 Section 4.04 Conduct of the Business Pending the Closing Date 13 Section 4.05 Recapitalization; Other Pre-Closing Transactions 14 Section 4.06 Disputes 14 Section 4.07 Excluded Assets 14 Section 4.08 Commercially Reasonable Efforts 14 Section 4.09 Schedules 15 ARTICLE V CONDITIONS PRECEDENT 15 Section 5.01 Conditions to Obligation of Each Party to Close 15 Section 5.02 Conditions to Seller's Obligation to Close 16 Section 5.03 Conditions to Buyer's Obligation to Close 16 ARTICLE VI SURVIVAL; INDEMNIFICATION 17 Section 6.01 Survival 17 Section 6.02 Indemnification of Buyer 18 Section 6.03 Indemnification of Seller 18 ii TABLE OF CONTENTS (continued) Page Section 6.04 Indemnification Procedures 19 Section 6.05 Limitations 19 Section 6.06 Exclusive Remedy 20 Section 6.07 Exclusion 21 ARTICLE VII TAX MATTERS 21 Section 7.01 Preparation 21 Section 7.02 Access to Information 22 Section 7.03 Transfer Taxes 22 Section 7.04 Tax Sharing Agreements 22 Section 7.05 Controversies 22 Section 7.06 Tax Indemnity 23 Section 7.07 Tax Refunds 23 Section 7.08 Closing Tax Certificate 24 ARTICLE VIII TERMINATION 24 Section 8.01 Termination 24 Section 8.02 Effect of Termination 24 ARTICLE IX YUMA LATERAL PROJECT 24 Section 9.01 Completion of Project 24 Section 9.02 Yuma Transfer 25 Section 9.03 Other Shippers 25 Section 9.04 Mitigation 26 Section 9.05 Seller GBN Guaranty 26 Section 9.06 Statement of Final Costs 26 Section 9.07 Dispute Right 26 Section 9.08 Yuma Termination Date 27 ARTICLE X MISCELLANEOUS 27 Section 10.01 Modification 27 Section 10.02 Notices 27 Section 10.03 Entire Agreement 28 Section 10.04 Successors and Assigns 28 iii TABLE OF CONTENTS (continued) Page Section 10.05 Press Releases 28 Section 10.06 Assignment 28 Section 10.07 Severability 29 Section 10.08 Captions; Article and Section References 29 Section 10.09 Choice of Law 29 Section 10.10 Counterparts 29 Section 10.11 Waiver 29 Section 10.12 Construction 29 Section 10.13 Incorporation of Exhibits, Schedules and Appendices 29 Section 10.14 No Third-Party Beneficiaries 30 Section 10.15 No Consequential or Punitive Damages 30 Section 10.16 Time of Essence 30 Section 10.17 Defined Terms 30 Appendix A: Definitions Exhibit A: Form of Common Unit Purchase Agreement Exhibit B: Form of Exchange Agreement Exhibit C: Form of Amendment to Partnership Agreement Exhibit D: Form of Closing Tax Certificate Exhibit E: Form of Yuma Transfer Agreement Exhibit F Form of Assignment and Assumption Agreement Exhibit G: NBLLC Budget Schedules: Schedules to Agreement iv AGREEMENT FOR PURCHASE AND SALE OF MEMBERSHIP INTEREST THIS AGREEMENT FOR PURCHASE AND SALE OF MEMBERSHIP INTEREST (this “Agreement”) is executed as of this 19th day of May, 2009 by and between GAS TRANSMISSION NORTHWEST CORPORATION, a California corporation (“Seller”), and TC PipeLines Intermediate Limited Partnership, a Delaware limited partnership (“Buyer”).Seller and Buyer are sometimes referred to herein individually as a “Party” and collectively as the “Parties.” W I T N E S S E T H: WHEREAS,
